       Case 1:18-cv-11072-GHW-RWL Document 414 Filed 06/21/21 Page 1 of 2




 Kenneth I. Schacter
 Partner
 +1.212.309.6865
 kenneth.schacter@morganlewis.com




 June 21, 2021

 VIA ECF

 Hon. Gregory H. Woods
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re: Rudersdal, EOOD et al. v. Harris et al., No. 18-cv-11072-GHW

 Dear Judge Woods:

 We are counsel for defendants Delyan Peevski and Intrust PLC, f/k/a NSN Investment, EOOD (“Intrust”)
 (collectively, the “Peevski Defendants”). We write in response to Plaintiffs’ June 15, 2021 letter to the
 Court (Dkt. 413) (the “Letter”) concerning the recent administrative action by the U.S. Department of the
 Treasury, Office of Foreign Assets Control (“OFAC”).

 First, Plaintiffs’ statement that the Peevski Defendants do not “object to the [OFAC] actions and basis for
 the sanctions” (Letter at 1) is incorrect. Mr. Peevski vigorously disputes the decision and notified OFAC
 last week that he will be filing a petition for reconsideration.

 Second, Plaintiffs’ speculation that the OFAC action impacts our firm’s ability to represent the Peevski
 Defendants in this action (Letter at 1) is also mistaken. The applicable sanctions regulations, 31 C.F.R.
 part 583, provide general licenses for the provision of certain legal services, including “[r]epresentation of
 persons named as defendants in or otherwise made parties to legal, arbitration, or administrative
 proceedings before any U.S. federal, state, or local court or agency.” 31 C.F.R. § 583.206(a)(2).

 Third, nothing in Plaintiffs’ Letter is relevant to whether the Schwab conspiracy theory of jurisdiction is
 applicable here. Indeed, the only supposed “conspiracy” mentioned in Plaintiffs’ Letter is an alleged
 “conspiracy with government instrumentalities”—i.e., Bulgarian government instrumentalities—“in the
 taking of $65M….” Letter at 1. Neither the Letter nor the OFAC press release (Dkt. 408, Ex. 1) refer to
 actions by anyone in the United States, much less any such actions with a nexus to Plaintiffs’ claims.




                                                         Morgan, Lewis & Bockius     LLP

                                                         101 Park Avenue
                                                         New York, NY 10178-0060             +1.212.309.6000
                                                         United States                       +1.212.309.6001
DB2/ 41095986.1
       Case 1:18-cv-11072-GHW-RWL Document 414 Filed 06/21/21 Page 2 of 2
 Hon. Gregory H. Woods
 June 21, 2021
 Page 2


 Fourth, Plaintiffs incorrectly assert that the OFAC action should cause this Court to conduct a
 “reevaluation” of its conclusion that Bulgaria is an adequate alternative forum. Memorandum Opinion
 and Order (the “Opinion”) (Dkt. 356) at 22-23. Setting aside that the Letter is not an appropriate
 procedural mechanism for seeking reconsideration of the Opinion, Plaintiffs’ argument fails on the merits.
 Whether or not the OFAC action supports Plaintiffs’ generalized claims of “corruption in Bulgaria”
 (Letter at 2)—and, as noted above, Mr. Peevski strongly disagrees with and will challenge OFAC’s
 action—that is not enough to show that the judiciary of Bulgaria is incapable of adjudicating this dispute.
 As this Court held, “[t]o establish that a foreign forum is inadequate, a party must show evidence of
 corruption specifically targeted at a party rather than make broad claims about the judicial system as a
 whole.” Opinion at 22 (cleaned up). Because nothing in the OFAC release demonstrates corruption in
 the Bulgarian judiciary “specifically target[ing]” the Plaintiffs, the OFAC action “do[es] not rise to the
 level necessary to declare Bulgaria an inadequate alternate forum.” Id. at 23.

 Thank you for your attention to this matter.

 Respectfully,

 /s/ Kenneth I. Schacter

 Kenneth I. Schacter

 cc: All counsel of record (via ECF)




DB2/ 41095986.1
